              Case 2:18-cr-00315-RAJ Document 237 Filed 03/02/21 Page 1 of 1




 1                                                       THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
 8
     UNITED STATES OF AMERICA,                           )   No. CR18-315-RAJ
 9                                                       )
                     Plaintiff,                          )
10                                                       )   ORDER GRANTING MOTION TO
                v.                                       )   FILE OVERLENGTH MOTION TO
11                                                       )   DISMISS FOR DISCOVERY
     GIZACHEW WONDIE,                                    )   VIOLATIONS
12                                                       )
                     Defendant.                          )
13                                                       )
            THE COURT has considered Defendant’s Motion to File Overlength Motion to
14
     Dismiss for Discovery Violations in excess of the 12-page limitation imposed by Local
15
     Rule 12(b)(5), along with the records and files in this case. Having found good cause,
16
            IT IS ORDERED that Defendant’s Motion (Dkt. # 232) is GRANTED.
17
     Defendant is granted leave to file an overlength 25-page Motion to Dismiss for
18
     Discovery Violations.
19
            DATE this 2nd day of March, 2021.
20
21
22
                                                              A
                                                              The Honorable Richard A. Jones
23                                                            United States District Judge
24
25
26

                                                                      FEDERAL PUBLIC DEFENDER
       ORDER TO FILE OVERLENGTH MOTION                                   1601 Fifth Avenue, Suite 700
       TO DISMISS FOR DISCOVERY VIOLATIONS                                         Seattle, WA 98101
       (United States v. Wondie, No. CR18-315-RAJ) - 1                                 (206) 553-1100
